DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyers (U.S. 2012/0024856).  Regarding claim 1, Smyers teaches a leak-proof portable food and beverage storage container 50 (figure 1A), comprising a box body 60 defining a storage cavity (cavity defined by 60;  shown in figure 1B), a lid 80 having a groove (80C-3; figure 4B) arranged along edges of said lid 80 (figure 4B), a ring 70 (figure 1D) disposed within said groove of said lid (figure 1B), and a locking mechanism .

Regarding claim 2, the groove 80C is arranged along said edges of said lid at an inner surface of said lid (figures 1B and 1C).

Regarding claim 3, each of said plurality of flaps 80D is detachable (latches 80D are considered detachable to the degree set forth in the claim because they are detachable from the band of the box body).

Regarding claim 4, the ring 70 is a silicone gasket, as disclosed in paragraph [0025].

Regarding Claim 8, the edges of the lid are configured to be covered with a plastic material through injection molding (injections molding of the lid is disclosed in paragraph [0030].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smyers (U.S. 2012/0024856) in view of Mitchell et al. (U.S. 3,688,942).  Regarding claim 5, Smyers discloses the claimed invention except for the band being made of a plastic material.  Smyers does teach that the lid, including the plurality of flaps, are made of a plastic material in paragraph [0030]).  Mitchell teaches a container wherein the band is made of a plastic material (see col. 2 lines 27-33 and figures 1 and 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Smyers with the band being made of a plastic material, as taught by Mitchell et al., for the purpose of providing a lighter, less expensive container, and one that is more compatible with the plastic lid.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smyers (U.S. 2012/0024856) in view of Seo (KR 2006-0000132).  Regarding claim 6, Smyers discloses the claimed invention except for the box body and the lid being made up of a metal or an alloy.  Seo teaches that it is known to construct a container from a metal or an alloy (see lines 71-72).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Smyers with container and lid being made of a metal or an alloy, as taught by Seo, for the purpose of providing a stronger, more durable and secure container.

Regarding claim 7, the container and lid of Smyers, as modified by Seo, is made of stainless steel, as disclosed in lines 71-72 of Seo.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over VanCucha (U.S. 4,881,658) in view of Mitchell et al. (U.S. 3,688,942).  Regarding claim 1, VanCucha discloses a leak-proof portable food and beverage storage container 10 (figure 1), comprising a box body 12 defining a storage cavity (figure 1), a lid 14 having a groove 38 arranged along edges of said lid (figure 2; col. 3 lines 11-13), 
a ring 46 disposed within said groove 38 of said lid 14 (col. 3 lines 14-15), and a locking mechanism 48 operationally coupled to said box body (figure 2), said locking mechanism having a flap 48 hingedly connected to said edges of said lid (col. 3 lines 31-36), and a band 28 arranged around a rim of said box body (figure 2), wherein said flap 48 snap-fits with said band such that said lid is securely fixed to said box body (col. 3 lines 31-36), wherein said ring 46 creates an air-tight seal between said lid and said box body upon engagement of said plurality of flaps with said band (“air tight seal” disclosed in col. 4 lines 26-40).  
VanCucha teaches the claimed invention except for the plurality of flaps.  Mitchell et al. discloses that it is known to provide a container with a plurality of flaps (see elements 61; figures 1 and 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of VanCucha with a plurality of flaps, as taught by Mitchell et al., for the purpose of reducing material, thus saving money, as well as to make removal of the lid easier and less time consuming.

Regarding claim 9, the modified container of VanCucha discloses the box body and the lid are made up of stainless steel and plastic material (container 12 is made of stainless steel and lid 14 is made In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The motivation for doing so would be provide the desired size of the lid (plastic) for a corresponding desired size of container (stainless steel) such that a specific content may be contained, e.g. solid, fluids, heavy, light, etc., resulting in a container (stainless steel)/lid (plastic) ratio/percentage.

Regarding claim 10, the modified container of VanCucha discloses the box body and the lid are made up of stainless steel and plastic material (container 12 is made of stainless steel and lid 14 is made of plastic; col. 3 lines 57-62).  VanCucha does not disclose said box body and said lid are made up of stainless steel present in a range of 70% to 90% by weight and plastic material present in a range of 30% to 10% by weight.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of VanCucha with the box body and the lid of stainless steel present in a range of 70% to 90% by weight and plastic material present in a range of 30% to 10% by weight, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The motivation for doing so would be provide the desired size of the lid (plastic) for a corresponding desired size of container (stainless .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the latching feature.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/NIKI M ELOSHWAY/Examiner, Art Unit 3736